McGUIRE, Chief Judge.
This proceeding is in the nature of a complaint for injunction filed by the plaintiff to mandatorily restrain the defendant from enforcing and carrying out the terms of Fraud Order, so-called, No. 63-17 dated February 5, 1963.
The matter originally came before the Court this day on an application for a temporary restraining order and by agreement of the parties was submitted on the merits, both sides concluding that the only question in the case was a question of law, whether a fair hearing had been accorded and the findings of the administrative officers as to fact were supported by substantial evidence.
That being so, on the record indicated, the Government made a motion for summary judgment and the same is hereby granted and the complaint dismissed.
The Court concludes that there is ample evidence to justify the finding. Jef-fries v. Olesen, D.C., 121 F.Supp. 463 (1954) is neither persuasive nor controlling, and apart from that, may be distinguished. Order accordingly.